Title: From George Washington to Robert Fulton, 14 December 1796
From: Washington, George
To: Fulton, Robert


                        
                            Sir, 
                            Philadelphia 14th Decr 1796
                        
                        By the hands of Doctr Edwards, I was favoured with your Treatise on the
                            improvement of Canal Navigation. For your goodness in sending it to me, I pray you to accept
                            my best thanks.
                        The subject is interesting, and I dare presume is well treated; but as the Book
                            came to me in the midst of busy preparatory scenes for Congress, I have not had leisure yet
                            to give it the perusal which the importance of such a work would merit. I shall do it, with
                            pleasure I am persuaded, when I have. With esteem I am Sir Your Obedient and Obliged Servant
                        
                            Go: Washington
                            
                        
                    